NO. 07-05-0412-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                        PANEL A

                                 AUGUST 9, 2006
                         ______________________________

                      LAURA JOHNSON WALKER, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

            NO. 0916867D; HONORABLE GEORGE GALLAGHER, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant was indicted in a three count indictment alleging murder, aggravated

kidnaping and aggravated robbery. The indictment contained an enhancement paragraph

alleging one prior felony conviction. Appellant pleaded guilty without a plea bargain and

was sentenced to 35 years confinement in the Institutional Division of the Texas

Department of Corrections. We affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion
to withdraw, counsel certifies he has diligently reviewed the record, and in his opinion, the

record reflects no reversible error upon which an appeal can be predicated. Id. at 744-45.

In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the trial court’s

judgment. Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised appellant of her right to file

a pro se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991). The court has also advised appellant of her right to file a pro se response.

Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could arguably support an appeal.

We have reviewed these grounds and made an independent review of the entire record to

determine whether there are any arguable grounds which might support an appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178
S.W.3d 824 (Tex.Crim.App. 2005). We have found no such ground and agree with counsel

that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.




                                                    Mackey K. Hancock
                                                         Justice


Do not publish.

                                               2